        Case 4:18-cv-00773 Document 32 Filed on 03/07/19 in TXSD Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 UNITED STATES OF AMERICA and                  §
 THE STATE OF TEXAS, ex rel.                   §
 THOMAS HEADEN, III                            §
                                               §
 Plaintiff,
 vs.                             § CIVIL ACTION NO. 4:18-CV-cv-00773
                                 § JURY DEMANDED
 ABUNDANT LIFE THERAPEUTIC       §
 SERVICES TEXAS, LLC, JON FORD, §
 and JOHN DOES (1-50) INCLUSIVE; §
                                 §
 Defendants.                     §
                                 §

    DEFENDANT JON FORD’SJOINDER IN DEFENDANT ABUNDANT LIFE
SOLUTIONS THERAPEUTIC SERVICES TEXAS, LLC’S REPLY IN SUPPORT OF
  SECOND AMENDED COMPLAINT (DKT.31) AND DEFENDANT ABUNDANT
 LIFE SOLUTIONS THERAPEUTIC SERVICES TEXAS, LLC’S REPLY TO THE
         STATE OF TEXAS’ STATEMENT OF INTEREST (DKT.29)

         COMES NOW, Defendant, JON FORD (“Ford”), and hereby joins in Defendant

ABUNDANT LIFE THERAPEUTIC SERVICES TEXAS, LLC (“Abundant Life”) Reply in

Support of its Motion to Dismiss Second Amended Complaint (DKT.31) and Reply to the State of

Texas’ Statement of Interest (DKT.29) and respectfully states as follows:

Joinder

         Defendant Ford joins in, incorporates, and adopts by reference the arguments presented to

the Court in Defendant Abundant Life’s Reply in Support of Motion to Dismiss Second Amended

Complaint (DKT.31) filed on March 6, 2019 as if fully set forth herein. Defendant Ford also joins

in, incorporates, and adopts by reference the arguments presented to the Court in Defendant

Abundant Life’s Reply to the State of Texas’ Statement of Interest (DKT.29) filed on March 5,

2019.



                                                   1
      Case 4:18-cv-00773 Document 32 Filed on 03/07/19 in TXSD Page 2 of 3



       Defendant Ford respectfully requests that the Court grant the Motion Dismiss the Second

Amended Complaint and dismiss all claims asserted by Plaintiffs with prejudice and grant

Defendant such other relief to which it may be entitled at law or in equity. A proposed order is

attached for the Court’s consideration.

Conclusion & Prayer

       WHEREFORE, PREMISES CONSIDERED, Defendant JON FORD, respectfully requests

that the Court grant the Motion to Dismiss Second Amended Complaint (DKT.22) filed February

5, 2019, and grant all such other relief to which Defendant JON FORD may be entitled.


                                            Respectfully submitted,
                                            HENDERSHOT, CANNON & HISEY, P.C.

                                            /s/ Simon W. Hendershot
                                            SIMON W. HENDERSHOT, III
                                            Attorney-in-charge
                                            SBN: 09417200
                                            SDBN: 8792
                                            KATIE L. COWART
                                            SBN: 24048268
                                            SDBN: 608974
                                            BENJAMIN L. HISEY
                                            SBN: 24074416
                                            SDBN: 1145822
                                            1800 Bering Drive, Suite 600
                                            Houston, Texas 77057
                                            Telephone: (713) 783-3110
                                            Facsimile: (713) 783-2809

                                            ATTORNEYS FOR DEFENDANT,
                                            JON FORD




                                               2
           Case 4:18-cv-00773 Document 32 Filed on 03/07/19 in TXSD Page 3 of 3



                                   CERTIFICATE OF SERVICE

       I hereby certify that on the 7th day of March, 2019, a true and correct copy of the above
was served upon the attorneys of record in the above entitled and numbered cause, via ECF filing.



                                            /s/ Simon W. Hendershot, III
                                            SIMON W. HENDERSHOT, III
S:/Ford/Joinder 2019 03 07.Docx.




                                               3
